Citation Nr: 1756308	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for ulcerative colitis with ileostomy.

3.  Entitlement to an increased compensable rating for residuals of a TBI.

4.  Entitlement to an increased compensable rating for a right ring finger fracture.

5.  Entitlement to an increased compensable rating for a left first metacarpal fracture.

6.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran had active service from June 1964 to October 1965.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A transcript of this hearing is of record.  In October 2015, the Board remanded this case to the Agency of Original Jurisdiction for additional action.  At the time, the appeal included claims of entitlement to service connection for residuals of a TBI and a headache disability, the latter as due to the TBI.  However, while the case was in remand status, a March 2016 rating decision established service connection for residuals of a TBI/concussion and rated that disability based on the Veteran's headaches as the one residual.  Therefore, those claims are no longer before the Board for appellate review.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding this claim, but additional action is necessary before the Board proceeds.  

During the course of this appeal, VA provided the Veteran a VA mental disorders examination and later secured an addendum opinion from the VA examiner.  The examination and opinion are not complete for rating purposes.  According to the report of the examination, the Veteran has two residuals of the in-service TBI, including headaches and anxiety.  According to the examiner's opinion, the Veteran's psychiatric disability, of which his anxiety might or might not be a component, is unrelated to service.  These findings appear to conflict, requiring another opinion.

In addition, a Mach 2016 rating decision established service connection for residuals of a TBI and assigned a 0 percent rating.  The Veteran submitted a timely notice of disagreement with the rating assigned in April 2016.  An April 2016 rating decision denied service connection for ulcerative colitis with ileostomy, continued 0 percent ratings for a right ring finger fracture and left first metacarpal fracture, and denied entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  The Veteran submitted a timely notice of disagreement to those decisions in April 2016.  No statement of the case has been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of entitlement to service connection ulcerative colitis with ileostomy, entitlement to an increased rating for residuals of a TBI, entitlement to an increased rating for a right ring finger fracture, entitlement to an increased rating for a left first metacarpal fracture, and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  Notify the Veteran of his appellate rights and that he must submit a timely substantive appeal to receive appellate review of those issues.  If a timely substantive appeal is received, return those claims to the Board.

2.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist examiner who has not previously examined him.  The examiner should review all pertinent evidence of record, including the report of VA examination conducted in December 2015, during which the examiner noted mild headaches and mild anxiety as residuals of service-connected TBI, and the December 2015 addendum opinion ruling out a relationship between any psychiatric disability and service.  The examiner should diagnose all psychiatric disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to service, to include to the traumatic brain injury incurred in service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is due to, caused by, or the result of the service-connected disabilities, to include the residuals of TBI.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities, to include the residuals of TBI.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

3.  Readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

